Title: To Benjamin Franklin from Sartine, 7 October 1780
From: Sartine, Antoine-Raymond-Gualbert-Gabriel de
To: Franklin, Benjamin


Versailles le 7. 8bre. 1780.
J’ai reçu, Monsieur, avec la Lettre que vous m’avez fait l’honneur de m’écrire le 4. de ce mois les deux Passeports que vous avez jugé convenable d’accorder pour deux batimens anglois qui doivent transporter de Dublin dans l’un des ports des Etats unis et le Sr. Collins qui se propose de s’y établir avec sa Famille. J’ai rendu compte au Roi de la demande que vous m’avez faite de deux semblables passeports pour assurer plus particulierement la Navigation de ces Navires, et sa Majesté, pour entrer dans les vues qui vous ont determiné a Proteger, cet Irlandois devenu sujet des Etats unis ses Alliés, a bien voulu consentir à les accorder, J’ai l’honneur de vous les envoyer ci joints revetus de toutes les formalités necessaires. Je vous prie de vouloir bien recommander à cet officier de remplir avec la plus grande exactitude les Conditions qu’ils renferment.
J’ai l’honneur d’être avec la Consideration la plus distinguée, Monsieur votre très humble et très obeissant Serviteur.
(signé) De Sartine.
M. Franklin
